
	
		I
		111th CONGRESS
		1st Session
		H. R. 3633
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2009
			Ms. Harman introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To allow the funding for the interoperable emergency
		  communications grant program established under the Digital Television
		  Transition and Public Safety Act of 2005 to remain available until expended
		  through fiscal year 2012, and for other purposes.
	
	
		1.Public safety interoperable
			 communications grants
			(a)Notwithstanding
			 section 3006(a)(2) of the Digital Television Transition and Public Safety Act
			 of 2005 (47 U.S.C. 309 note), sums made available to administer the Public
			 Safety Interoperable Communications Grant Program under section 309(j)(8)(E) of
			 the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)) shall remain available
			 until expended, but not beyond September 30, 2012.
			(b)The period for performance of any
			 investment approved under the Program as of the date of enactment of this Act
			 shall be extended by one year, but not later than September 30, 2011, except
			 that the Assistant Secretary of Commerce for Communications and Information may
			 extend, on a case-by-case basis, the period of performance for any investment
			 approved under the Program as of that date for a period of not more than 2
			 years, but not later than September 30, 2012. In making a determination as to
			 whether an extension beyond September 30, 2011, is warranted, the Assistant
			 Secretary should consider the circumstances that gave rise to the need for the
			 extension, the likelihood of completion of performance within the deadline for
			 completion, and such other factors as the Assistant Secretary deems necessary
			 to make the determination.
			
